



EXHIBIT 10.1
BANK OF HOPE
2017 EMPLOYEE STOCK PURCHASE PLAN
The following constitute the provisions of the 2017 Employee Stock Purchase Plan
of Bank of Hope.
1.    Purpose. The purpose of the Plan is to provide employees of the Company
with an opportunity to purchase Common Stock of the Company. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Code. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.
2.    Definitions.
(a)    “Board” means the Board of Directors of the Company.
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
(c)    “Common Stock” means the Common Stock of the Company.
(d)    “Company” means Bank of Hope.
(e)    “Compensation” means total cash compensation received by an Employee from
the Company or a Designated Subsidiary. By way of illustration, but not
limitation, Compensation includes regular compensation such as salary, wages,
overtime, bonuses, commissions and incentive compensation, but excludes
relocation, expense reimbursements, tuition or other reimbursements and income
realized as a result of participation in any stock option, stock purchase, or
similar plan of the Company or any Designated Subsidiary.
(f)    “Continuous Status as an Employee” means the absence of any interruption
or termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Administrator, provided
that such leave is for a period of not more than 90 days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or (iv) in the case of transfers between locations of the Company.
(g)    “Contributions” means all amounts credited to the account of a
participant pursuant to the Plan.
(h)    “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.
(j)    “Employee” means any person, including an Officer, who is an Employee of
the Company for tax purposes and who is customarily employed for at least twenty
(20) hours per week and more than five (5) months in a calendar year by the
Company or one of its Designated Subsidiaries.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)    “Offering Date” means the first business day of each Offering Period of
the Plan, except that in the case of an individual who becomes an eligible
Employee after the first business day of an Offering Period but prior to the
first business day of the fourth calendar month within such Offering Period, the
term “Offering Date” means the first business day of such fourth calendar month
coinciding with or next succeeding the day on which that individual becomes an
eligible Employee.
Options granted after the first business day of an Offering Period will be
subject to the same terms and conditions as the options granted on the first
business day of such Offering Period except that they will have a different
grant date (and thus, potentially, a different Purchase Price) and, because they
expire at the same time as the options granted on the first business day of such
Offering Period, a shorter term.
(m)    “Offering Period” means a period of six (6) months commencing on
February 1 and August 1 of each year.





--------------------------------------------------------------------------------





(n)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(o)    “Plan” means this 2017 Employee Stock Purchase Plan.
(p)    “Purchase Date” means the last day of each Offering Period of the Plan.
(q)    “Purchase Price” means with respect to an Offering Period an amount equal
to 90% of the Fair Market Value (as defined in Section 7(b) below) of a Share of
Common Stock on the Offering Date or on the Purchase Date, whichever is lower;
provided, however, that in the event (i) of any stockholder-approved increase in
the number of Shares available for issuance under the Plan, and (ii) all or a
portion of such additional Shares are to be issued with respect to the Offering
Period that is underway at the time of such increase (“Additional Shares”), and
(iii) the Fair Market Value of a Share of Common Stock on the date of such
increase (the “Approval Date Fair Market Value”) is higher than the Fair Market
Value on the Offering Date for any such Offering Period, then in such instance
the Purchase Price with respect to Additional Shares shall be 90% of the
Approval Date Fair Market Value or the Fair Market Value of a Share of Common
Stock on the Purchase Date, whichever is lower.    
(s)    “Share” means a share of Common Stock, as adjusted in accordance with
Section 19 of the Plan.
(t)    “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.
3.    Eligibility.
(a)    Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.
(b)    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7(b) below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.
4.    Offering Periods. The Plan shall be implemented by a series of Offering
Periods of six (6) months’ duration, with new Offering Periods commencing on or
about February 1 and August 1 of each year (or at such other time or times as
may be determined by the Board of Directors). The first Offering Period shall
commence on August 1, 2017 and continue until January 31, 2018. The Plan shall
continue until terminated in accordance with Section 19 hereof. The Board of
Directors of the Company shall have the power to change the duration and/or the
frequency of Offering Periods with respect to future offerings without
stockholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected.
5.    Participation.
(a)    An eligible Employee may become a participant in the Plan by completing a
subscription agreement and any other required documents (“Enrollment Documents”)
provided by the Company and submitting them to the Company’s Human Resources
Department or the stock brokerage or other financial services firm designated by
the Company (“Designated Broker”) prior to the applicable Offering Date, unless
a later time for submission of the Enrollment Documents is set by the Board for
all eligible Employees with respect to a given Offering Period. The Enrollment
Documents and their submission may be electronic, as directed by the Company.
The Enrollment Documents shall set forth the percentage of the participant’s
Compensation (subject to Section 6(a) below) to be paid as Contributions
pursuant to the Plan.
(b)    Payroll deductions shall commence on the first full payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Purchase
Date of the Offering Period to which the Enrollment Documents are applicable,
unless sooner terminated by the participant as provided in Section 10.





--------------------------------------------------------------------------------





6.    Method of Payment of Contributions.
(a)    A participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than twenty percent (20%) (or such greater percentage as the Board may
establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.
(b)    A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during an Offering Period may
increase or decrease the rate of his or her Contributions with respect to the
Offering Period by completing and filing with the Company new Enrollment
Documents authorizing a change in the payroll deduction rate. The change in rate
shall be effective as of the beginning of the next payroll period following the
date of filing of the new Enrollment Documents, if the documents are completed
at least five (5) business days prior to such date and, if not, as of the
beginning of the next succeeding payroll period.
(c)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased during any Offering Period scheduled to end during
the current calendar year to 0%. Payroll deductions shall re-commence at the
rate provided in such participant’s Enrollment Documents at the beginning of the
first Offering Period that is scheduled to end in the following calendar year,
unless terminated by the participant as provided in Section 10.
7.    Grant of Option.
(a)    On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of Shares of the Company’s Common Stock determined
by dividing such Employee’s Contributions accumulated prior to such Purchase
Date and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided however that the maximum number of Shares an
Employee may purchase during each Offering Period shall be 2,500 Shares (subject
to any adjustment pursuant to Section 18 below), and provided further that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12.
(b)    The fair market value of the Company’s Common Stock on a given date (the
“Fair Market Value”) shall be determined by the Board in its discretion based on
the closing sales price of the Common Stock for such date (or, in the event that
the Common Stock is not traded on such date, on the immediately preceding
trading date), as reported by the National Association of Securities Dealers
Automated Quotation (Nasdaq) National Market or, if such price is not reported,
the mean of the bid and asked prices per share of the Common Stock as reported
by Nasdaq or, in the event the Common Stock is listed on a stock exchange, the
Fair Market Value per share shall be the closing sales price on such exchange on
such date (or, in the event that the Common Stock is not traded on such date, on
the immediately preceding trading date), as reported in The Wall Street Journal.
8.    Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 10, his or her option for the purchase of Shares will be
exercised automatically on each Purchase Date of an Offering Period, and the
maximum number of Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account. Fractional Shares shall be issued, as necessary. The Shares purchased
upon exercise of an option hereunder shall be deemed to be transferred to the
participant on the Purchase Date. During his or her lifetime, a participant’s
option to purchase Shares hereunder is exercisable only by him or her.
9.    Delivery. As promptly as practicable after a Purchase Date, the number of
Shares purchased by each participant upon exercise of his or her option shall be
deposited into an account established in the participant’s name with the
Designated Broker. Any payroll deductions accumulated in a participant’s account
that are not applied toward the purchase of Shares on a Purchase Date due to
limitations imposed by the Plan shall be returned to the participant.





--------------------------------------------------------------------------------





10.    Voluntary Withdrawal; Termination of Employment.
(a)    A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to a Purchase
Date by submitting a completed “Notice of Withdrawal” form to the Company’s
Human Resources Department or electronically completing the required
documentation provided by the Company through the Designated Broker, as directed
by the Company’s Human Resources Department. All of the participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for the
current period will be automatically terminated, and no further Contributions
for the purchase of Shares will be made during the Offering Period.
(b)    Upon termination of the participant’s Continuous Status as an Employee
prior to the Purchase Date of an Offering Period for any reason, whether
voluntary or involuntary, including retirement or death, the Contributions
credited to his or her account will be returned to him or her or, in the case of
his or her death, to the person or persons entitled thereto under Section 14,
and his or her option will be automatically terminated.
(c)    In the event an Employee fails to remain in Continuous Status as an
Employee of the Company for at least twenty (20) hours per week during the
Offering Period in which the employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the Contributions credited to his
or her account will be returned to him or her and his or her option terminated.
(d)    A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan that may hereafter be adopted by the Company.
11.    Interest. No interest shall accrue on the Contributions of a participant
in the Plan.
12.    Stock.
(a)    Subject to adjustment as provided in Section 18, the maximum number of
Shares that shall be made available for sale under the Plan shall be 25,000
Shares, plus an annual increase on the first day of each of the Company’s fiscal
years beginning in February 1st and ending in Janaury 31st, equal to the lesser
of (i) _______ Shares, (ii) ____ percent (__%) of the Shares outstanding on the
last day of the immediately preceding fiscal year, or (iii) such lesser number
of Shares as is determined by the Board. If the Board determines that, on a
given Purchase Date, the number of shares with respect to which options are to
be exercised may exceed (1) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (2) the number of shares available for sale under the Plan
on such Purchase Date, the Board may in its sole discretion provide (x) that the
Company shall make a pro rata allocation of the Shares of Common Stock available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and continue the Plan as then in effect, or
(y) that the Company shall make a pro rata allocation of the Shares available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and terminate the Plan pursuant to Section
19 below. The Company may make a pro rata allocation of the Shares available on
the Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the Company’s stockholders subsequent to such Offering Date.
(b)    The participant shall have no interest or voting right in Shares covered
by his or her option until such option has been exercised.
(c)    Shares to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his or her
spouse.
13.    Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.





--------------------------------------------------------------------------------





14.    Designation of Beneficiary.
(a)    A participant may designate a beneficiary who is to receive any Shares
and cash, if any, from the participant’s account under the Plan in the event of
such participant’s death subsequent to the end of an Offering Period but prior
to delivery to him or her of such Shares and cash. In addition, a participant
may designate a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Purchase Date of an Offering Period. If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective. Beneficiary designations under this Section
14(a) shall be made as directed by the Human Resources Department of the
Company, which may require electronic submission of the required documentation
with the Designated Broker.
(b)    Such designation of beneficiary may be changed by the participant (and
his or her spouse, if any) at any time by submission of the required notice,
which required notice may be electronic. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such Shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
15.    Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.
16.    Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.
17.    Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be provided to participating Employees by
the Company or the Designated Broker at least annually, which statements will
set forth the amounts of Contributions, the per Share Purchase Price, the number
of Shares purchased and the remaining cash balance, if any.
18.    Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a)    Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each option under the Plan that has not
yet been exercised, the number of Shares that have been authorized for issuance
under the Plan but have not yet been placed under option (collectively, the
“Reserves”), the maximum number of Shares of Common Stock that may be purchased
by a participant in an Offering Period, the number of Shares of Common Stock set
forth in Section 12(a)(i) above, and the price per Share of Common Stock covered
by each option under the Plan that has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock (including any such change
in the number of Shares of Common Stock effected in connection with a change in
domicile of the Company), or any other increase or decrease in the number of
Shares effected without receipt of consideration by the Company; provided
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
option.





--------------------------------------------------------------------------------





(b)    Corporate Transactions. In the event of a dissolution or liquidation of
the Company, any Offering Period then in progress will terminate immediately
prior to the consummation of such action, unless otherwise provided by the
Board. In the event of a Corporate Transaction, each option outstanding under
the Plan shall be assumed or an equivalent option shall be substituted by the
successor corporation or a parent or Subsidiary of such successor corporation.
In the event that the successor corporation refuses to assume or substitute for
outstanding options, each Offering Period then in progress shall be shortened
and a new Purchase Date shall be set (the “New Purchase Date”), as of which date
any Offering Period then in progress will terminate. The New Purchase Date shall
be on or before the date of consummation of the transaction and the Board shall
notify each participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10. For purposes of this Section 18,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of Shares of its outstanding Common Stock, and in
the event of the Company’s being consolidated with or merged into any other
corporation.
19.    Amendment or Termination.
(a)    The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18, no such termination of the Plan may affect
options previously granted, provided that the Plan or an Offering Period may be
terminated by the Board on a Purchase Date or by the Board’s setting a new
Purchase Date with respect to an Offering Period then in progress if the Board
determines that termination of the Plan and/or the Offering Period is in the
best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting rules applicable to the Plan. Except as
provided in Section 18 and in this Section 19, no amendment to the Plan shall
make any change in any option previously granted that adversely affects the
rights of any participant. In addition, to the extent necessary to comply with
Rule 16b‑3 under the Exchange Act, or under Section 423 of the Code (or any
successor rule or provision or any applicable law or regulation), the Company
shall obtain stockholder approval in such a manner and to such a degree as so
required.
(b)    Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable that are
consistent with the Plan.
20.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.





--------------------------------------------------------------------------------





21.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, applicable state securities laws and the requirements of
any stock exchange upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22.    Term of Plan; Effective Date. The Plan shall become effective upon
approval by the Company’s stockholders. It shall continue in effect for a term
of ten (10) years unless sooner terminated under Section 19.
23.    Additional Restrictions of Rule 16b‑3. The terms and conditions of
options granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b‑3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b‑3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.





